             Case
             Case 7:20-cv-02097-KMK
                  7:20-cv-02097-KMK Document
                                    Document 26
                                             27 Filed
                                                Filed09/02/20
                                                      09/03/20 Page
                                                               Page11of
                                                                      of88



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
WESTCHESTER RESIDENTIAL
OPPORTUNITIES, INC.,                                                No. 7:20-cv-02097-KMK.

                                   Plaintiff,

                              V.

BERK-COHEN ASSOCIATES AT TOR VIEW
VILLAGE APARTMENTS, LLC and
MANHATTAN MANAGEMENT COMPANY,
LLC,

                                   Defendant.
----------------------------------------------------------------x

         STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING
                       CONFIDENTIAL INFORMATION

        WHEREAS Plaintiff Westchester Residential Opportunities, Inc. ("WRO") and

Defendants Berk-Cohen Associates at Tor View Village Apartments, LLC and Manhattan

Management Company, LLC (collectively, "Defendants") have agreed to produce certain

documents, including without limitation confidential, proprietary, or otherwise sensitive

information, documentation, or files;

        IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for

Plaintiff and Defendants, as follows:

        1.       Either party may designate documents produced in connection with this Action as

"Confidential," by clear notation on the document or, only if that is not feasible, by written

notification to the respective undersigned counsel for the parties hereto.

        2.       As used herein:

                 (a)      "Confidential Information" shall mean (i) any party's tax returns,
                          (ii) proprietary business information, (iii) personal financial information,
                          (iv) personally identifying information, contact information (including
                          F«r,~9..i\l ¥11iiilil il~gfwGGwG), ;mploy1mmt hiatory, or ffiIIlily hi~tory for
                Case
                Case 7:20-cv-02097-KMK
                     7:20-cv-02097-KMK Document
                                       Document 26
                                                27 Filed
                                                   Filed 09/02/20
                                                         09/03/20 Page
                                                                  Page22of
                                                                         of88

  .,.· '


                          individuals who have served as "testers" for WRO; (v) personally
                          identifying information, contact information (including personal email
                          addresses), employment history, family history, or medical history of
                          tenants, applicants, or any other individual not a party to this action
                          (vi) Social Security numbers; (vii) documents all parties agree to be
                          Confidential under this agreement, and (viii) documents ordered by the
                          Court to be Confidential under this agreement.

                    (b)   "Producing Party" shall mean the parties to this Action and any third
                          parties producing "Confidential Information" in connection with
                          depositions, document production, or otherwise.

                    (c)   "Receiving Party" shall mean the parties to this Action and/or any non-
                          party receiving "Confidential Information" in connection with depositions,
                          document production, or otherwise.

           3.      In the event a party disagrees at any stage of these proceedings with the Producing

Party's designation of Confidential Information, the disagreeing party shall notify the Producing

Party of such disagreement in writing. The Parties shall first try to dispose of such disputes in

good faith on an informal basis. If the dispute cannot be resolved within fourteen (14) days, the

Producing Party must seek affirmative relief from the Court permitting the Producing Party to

designate the matter in question as Confidential Information. The Producing Party's failure to

seek relief from the Court within twenty-eight (28) days of the disagreeing party's written notice

of its disagreement about the designation shall constitute a waiver of the asserted confidentiality.

The party asserting the confidentiality shall bear the burden of demonstrating the propriety of the

designation to the satisfaction of the Court. If the Producing Party seeks relief from the Court

within the time period set forth above, until any dispute under this paragraph is either resolved

informally or ruled upon by the Court, the Producing Party's initial designation shall remain in

full force and effect and the information shall continue to be accorded the confidential treatment

required under this Order.




                                                    2
             Case
             Case 7:20-cv-02097-KMK
                  7:20-cv-02097-KMK Document
                                    Document 26
                                             27 Filed
                                                Filed 09/02/20
                                                      09/03/20 Page
                                                               Page 33of
                                                                      of 88



        4.       Except with the prior written consent of the Producing Party or by Order of the

Court, Confidential Information shall not be furnished, shown, or disclosed to any person or

entity except to :

                 (a)    personnel of Plaintiff or Defendants actually engaged in assisting in the
                        preparation of this Action for trial or other proceeding herein and who
                        have been advised of their obligations hereunder;

                 (b)    counsel for the parties to this Action and their associated attorneys,
                        paralegals, and other professional personnel (including support staff);

                 (c)    any third-party vendor providing photocopying, data processing, or
                        graphic production services hired by counsel to assist in discovery
                        management and/or trial preparation;

                (d)     the Court and court personnel;

                (e)     an officer before whom a deposition is taken, including stenographic
                        reporters and any necessary secretarial, clerical, or other personnel of such
                        officer;

                (f)     deposition or trial witnesses or persons contacted by a party based on a
                        good faith belief that such persons may become witnesses at trial or
                        depositions, to the extent reasonably necessary in connection with their
                        potential testimony or in preparation therefor;

                (g)     an expert who has been retained or specifically employed by counsel in
                        anticipation of litigation or preparation of this Action (including
                        consulting experts); and

                (h)     any other person agreed to by the parties.

       5.       Before any disclosure is made pursuant to sections (f)-(h) above, the Receiving

Party's attorney shall provide each such person with a copy of this Stipulation and Protective

Order, and such person shall consent in writing, in the form annexed hereto as Exhibit A, not to

use the Confidential Information for any purpose other than in connection with the prosecution

or defense of the Action and not to further disclose the Confidential Information except in

testimony taken in this case. The signed consent shall be retained by that party's attorneys and a

copy shall be furnished to the Producing Party upon request, but only with respect to those

                                                  3
             Case 7:20-cv-02097-KMK
             Case 7:20-cv-02097-KMK Document
                                    Document 26
                                             27 Filed
                                                Filed 09/02/20
                                                      09/03/20 Page
                                                               Page 44 of
                                                                       of 88



witnesses who are identified by a party pursuant to Federal Rule of Civil Procedure 26(a)(2).

Nothing in this provision shall require disclosure by a party of the identity of non-testifying

experts and/or consultants.

        6.       Confidential Information shall be utilized by the Receiving Party and its counsel

only for purposes of this litigation and for no other purposes.

        7.       A party that seeks to file any paper which incorporates any Confidential

Information or reveals the contents thereof with the Court shall so inform the other side prior to

filing. The parties shall confer in good faith to resolve the matter; if the parties agree to utilize

redacted copies of such documents or if the parties agree that un-redacted versions of the papers

may be filed publicly, no further order of the Court is necessary. Should the parties not reach a

resolution, the party asserting confidentiality (or, if both parties assert confidentiality, the party

seeking to file the papers), shall move the Court within seven (7) days of the date on which

notice was provided for permission to file said papers under seal. Such material shall not be

publicly filed with the Court until such application is decided. In the interim, to the extent

necessary to comply with any deadlines imposed by the Court, Local Rules, or Federal Rules of

Civil Procedure, the filing party who seeks to include Confidential Information in papers to be

filed in Court shall provide a complete and un-redacted version thereof directly to the judges'

chambers and opposing counsel and not cause them to be publicly filed with the Court until after

the motion to seal has been decided or the parties agree that the materials can be publicly filed.

        8.       Material introduced in evidence at any trial in connection with the Action is

presumptively not entitled to confidential treatment in the course of any such trial, even if such

material has previously been sealed or designated as Confidential Information.




                                                   4
            Case
            Case 7:20-cv-02097-KMK
                 7:20-cv-02097-KMK Document
                                   Document 26
                                            27 Filed
                                               Filed 09/02/20
                                                     09/03/20 Page
                                                              Page55of
                                                                    of88



       9.       This Stipulation shall not preclude counsel for the parties from using during any

deposition in this Action any documents or information designated as "Confidential Information"

under the terms hereof.

        10.    In designating information as "Confidential," a party will make such designation

only as to that information that it in good faith believes contains confidential information.

Designation shall be made by notifying all counsel in writing of those documents that are to be

treated as such at' any time up to twenty (20) days alter actual receipt of copies of those

documents by counsel. Deposition or hearing testimony may be designated as "Confidential

Information" by an appropriate statement on the record at the time when such testimony is given

or upon subsequent written notification to counsel upon review of the transcript or within twenty

(20) days after receipt of the deposition transcript. Prior to the expiration of such twenty-day

period (or until a designation is made by counsel, if such a designation is made in a shorter

period of time), all such documents shall be treated as Confidential Information.

       11.     Documents containing Confidential Information that a Producing Party

inadvertently failed to designate may be appropriately designated confidential at any time after

production by appropriate written notice to the Receiving Party's counsel coupled with

reproducing with the appropriate "Confidential" notation stamped on any such documents. The

Receiving Party shall not be in violation of this Stipulation and Confidentiality Order for any

disclosures of such Confidential Information made prior to such notice, which would have been

authorized by this Order but for the subsequent designation by notice.

        12.     Nothing in this Protective Order shall preclude the parties from using, for any

purpose outside this litigation, documents they have produced, or deposition testimony they

alone have designated (and no other party has designated), as "Confidential Information."


                                                  5
          Case 7:20-cv-02097-KMK
               7:20-cv-02097-KMK Document 27 Filed
                                 Document 26 Filed 09/02/20
                                                   09/03/20 Page
                                                            Page 66of
                                                                   of88



        13.    Pursuant to Federal Rule of Evidence 502(d) and this Order, the production

(whether inadvertent or not) of any document, tangible thing, information or other material

covered by the work product doctrine and/or the attorney-client, common interest, or other

applicable evidentiary privilege that would entitle a party to withhold it from production shall not

constitute a waiver or impairment of any claim of privilege (including the attorney-client

privilege, work product doctrine, common interest privilege, and/or any other applicable

privilege) concerning any such documents, tangible things, information or other material or the

subject matter thereof.

       If production of privileged material occurs, upon receiving notice from the Producing

Party that allegedly privileged material has been produced, the material and any copies or

summaries must be returned to the Producing Party as soon as practicable. In the case of

electronically stored information, all electronic copies and the original production media shall be

destroyed or "wiped," as soon as practicable after such notice. Return of the allegedly

privileged information in no way prejudices or impairs the returning party's rights to challenge

the privilege contention of the Producing Party or non-party before the Court; provided,

however, that if the Producing Party has made a demand for the return as set forth above, the

basis of such challenge shall not include an argument that the Producing Party waived privilege

or protection by production of the material.

       Further, in the event of such a challenge, the Producing and Receiving Parties shall

attempt to resolve any challenges in good faith prior to filing a motion with the Court. While the

parties confer, and during the pendency of any motion, any Receiving Party may retain the

challenged material but shall make no further use of it other than is necessary in connection with

the proceedings on the motion. Any copy of the challenged material submitted to the Court in


                                                 6
             Case
             Case 7:20-cv-02097-KMK
                  7:20-cv-02097-KMK Document
                                    Document26
                                             27 Filed
                                                 Filed09/02/20
                                                       09/03/20 Page
                                                                 Page77ofof88



connection with the motion shall be filed under seal, redacted, or submitted for in camera review.

The challenged material in dispute shall be treated as privileged until the parties either agree or

the Court issues an order to the contrary.

        14.      The provisions of this Protective Order shall not apply to documents or other

material designated as "Confidential Information" to the extent that such documents or materials

(a) are obtained from sources other than the Producing Party, with the exception of materials

obtained pursuant to a party's authorization for the release of such documents, or (b) are publicly

available.

        15.      This Stipulation is entered into without prejudice to the right of either party to

seek relief from, or modification of, this Stipulation or any provisions thereof by properly

noticed motion to the Court, or to challenge any designation of confidentiality as inappropriate

under the Federal Rules of Civil Procedure or other applicable law.

        16.      Within sixty (60) days after the final termination of this litigation by settlement or

exhaustion of all appeals, all Confidential Information produced or designated and all

reproductions thereof, shall be returned to the Producing Party or shall be destroyed, at the

discretion of the Receiving Party. Notwithstanding anything to the contrary, counsel ofrecord

for the parties may retain one copy of documents constituting work product, a copy of pleadings,

motion papers, discovery responses, deposition transcripts, and deposition and trial exhibits.

        17.      This Stipulation may be executed in counterparts, which together shall constitute

one agreement, and execution by facsimile or electronic means shall be deemed proper execution

of this Stipulation.




                                                   7
         Case
         Case 7:20-cv-02097-KMK
              7:20-cv-02097-KMK Document
                                Document26
                                         27 Filed
                                             Filed09/02/20
                                                   09/03/20 Page
                                                             Page88ofof88



Dated: New York, New York
September 2, 2020

Respectfully submitted,

                                 FOR PLAINTIFFS
                                 SIMPSON THACHER & BARTLETT LLP

                                 /s/ David Elbaum
                                 Bryce L. Friedman
                                 David Elbaum
                                 425 Lexington A venue
                                 New York, NY 10017-3954
                                 Telephone: 212-455-2000
                                 bfriedman@stblaw.com
                                 david.elbaum@stblaw.com

                                 Attorneys for Plaintiff Westchester Residential
                                 Opportunities, Inc.

                                 FOR DEFENDANTS
                                 GORDON REES SCULLY MANSUKHANI, LLP

                                 /s/ Christopher A. Seacord
                                 Christopher A. Seacord
                                 1 Battery Park Plaza, 28th Floor
                                 New York, NY 1004
                                 Telephone: 212-453-0755
                                 cseacord@grsm.com

                                 Attorneys for Berk-Cohen Associates at Tor View Village
                                 Apartments, LLC and Manhattan Management Company,
                                 LLC



Dated: White Plains, New York
                     2
       September _   _,   2020

SO ORDERED




HON. KENNETH M . KARAS


                                           8
